Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.376 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KOLU STEVENS,
PATRICK GREENHOE, and
CLAUDETTE GREENHOE,

                       Plaintiffs,                   Case No. 1:18-cv-757

v.                                                   Hon. Paul L. Maloney

MICHIGAN STATE COURT
ADMINISTRATIVE OFFICE,
MILTON L. MACK, JR.,
KIM B. MEAD, and
WILLIAM M. HEFFERAN,

                       Defendants.
                                      /

                            REPORT AND RECOMMENDATION

               This matter is now before the Court on Defendant Mack’s Motion for summary

judgment (ECF No. 12), Defendant Kim Mead’s Motion to dismiss (ECF No. 14), Defendant

William M. Hefferan’s Motion to dismiss (ECF No. 16), and Plaintiffs’ Motion for entry of order

to ‘exclude’ exhibits attached to defendants’ motions to dismiss (ECF No. 20).

               I.      Introduction

               Kolu Stevens, Patrick Greenhoe, and Claudette Greenhoe (collectively referred to

as “Plaintiffs”) were parties in two state court proceedings. They obtained copies of written

transcripts from their proceedings. Now, plaintiffs have filed this federal court action pursuant to

42 U.S.C. § 1983 to obtain copies of the audio recordings from their respective state court

proceedings.   Their amended complaint seeks injunctive and declaratory relief against the

Michigan State Court Administrative Office (MSCAO) and three defendants in their official



                                                 1
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.377 Page 2 of 17



capacities: Milton L. Mack, Jr. (Administrator of the MSCAO); Kim B. Mead (Administrator of

the Bay County Probate Court); and, William Hefferan (Administrator of the Antrim County

Circuit Court). See Amend. Compl. (ECF No. 2). The Court dismissed the MSCAO pursuant to

the parties’ stipulation. See Order (ECF No. 11).

               There are four motions pending before the Court. Defendant Mack has filed a

motion for summary judgment (ECF No. 12). Despite this label, defendant is actually moving to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6). Among other theories, Mack contends that this Court

lacks jurisdiction to entertain plaintiff’s challenge to a state court decision, that this Court should

abstain from exercising subject matter jurisdiction because the matter falls within state law, that

plaintiffs lack standing to sue in federal court, and that he has qualified immunity. See Brief (ECF

No. 13).

               Defendant Mead seeks dismissal pursuant to Fed. R. Civ. P. 8(a) and 12(b)(6) (ECF

No. 14). Mead echoes Mack’s contentions, and also states that plaintiff fails to satisfy basic

pleading requirements.

               Defendant Hefferan also seeks dismissal pursuant to Fed. R. Civ. P. 8(a) and

12(b)(6) (ECF No. 16). Hefferan raises arguments similar to Mack and Mead.

               Finally, plaintiffs seek to exclude exhibits attached to defendants’ motions to

dismiss in their responses and in a separate motion (ECF No. 20).

               II.     Plaintiffs’ allegations

               Plaintiffs’ claims arise from two different state court proceedings.

               A.      Plaintiff Stevens

               Plaintiff Kolu Stevens was a party in a family division court case, In re Stevens,

Antrim County Circuit Court – Family Division Case No. 16-7652-NA. After an adverse outcome,



                                                  2
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.378 Page 3 of 17



Stevens appealed. The Michigan Court of Appeals affirmed the trial judge’s decision in In re

Stevens, No. 339681, 2018 WL 1345415 (Mich. App. March 15, 2018). See Amend. Compl. at

PageID.45-46. There is no allegation that Stevens sought leave to appeal the affirmance to the

Michigan Supreme Court.

                 In the amended complaint, plaintiffs alleged that “[a]fter the case was at the Court

of Appeals, Plaintiff KOLU STEVENS reviewed the transcripts produced for the appeal and

noticed numerous substantial errors and misstatements in the transcripts.” Amend. Compl. at

PageID.46. Assuming that these facts are true, the Court notes that plaintiff’s exhibits reflect that

Stevens did not address these “substantial errors and misstatements” until three months after the

Michigan Court of Appeals’ decision. Specifically, on June 22, 2018, Stevens’ counsel wrote to

defendant Hefferan, making a formal demand “to inspect and reasonably make (or obtain) crisp

copies of the audio records of the proceedings of the case.” Id. at PageID.47. Hefferan denied

access to the audio records based upon Antrim County Circuit Court Administrative Order 2015-

1. See Hefferan Letter (June 22, 2018) (ECF No. 2-5, PageID.66).1

                 Plaintiff Stevens alleged that she “has no other means to appeal or otherwise

challenge the Administrative Order 2015-1 except by this legal action.” Id. at PageID.48. “As an

individual seeking access to court records, Plaintiff KOLU STEVENS have [sic] a special interest

warranting receipt of the records requested to confirm that the transcripts produced for the Court

of Appeals challenge had errors which were outcome determinative.” Id.

                 B.      Plaintiffs Patrick Greenhoe and Claudette Greenhoe

                 Plaintiffs Patrick Greenhoe and Claudette Greenhoe (sometimes referred to as the

“Greenhoes”) were parties to the case of In re Estate of John Klewski, Bay County Probate Court


1
 The Court notes that the amended complaint incorrectly alleged the date of the denial as April 25, 2017. Amend.
Compl. at PageID.47.

                                                       3
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.379 Page 4 of 17



Case No. 14-049781-DE (hereinafter “Kuflewski Case”). Amend. Compl. at PageID.42. After an

adverse outcome, the Greenhoes appealed. The Michigan Court of Appeals affirmed the trial

judge’s decision. In re Estate of Kuflewski, No. 327848, 2016 WL 4804079 (Mich. App. Sept. 13,

2016).2 See Amend. Compl. at PageID.42-43.

                 The Greenhoes allege that “[a]fter the case was at the Court of Appeals,” they

“reviewed the transcripts produced for the appeal and noticed numerous substantial errors and

misstatements in the transcripts,” and “have taken numerous actions to confirm that the transcripts

produced for the Court of Appeals challenge had errors which were outcome determinative.”

Amend. Compl. at PageID.43. Plaintiffs’ “[a]ctions included filing a complaint with the Court

Administrator, the Administrative Offices of the Michigan Supreme Court, and the Michigan

Court Reporting and Recording Board of Review to no avail.” Id.

                 “Particularly, and of importance to this case, Plaintiffs PATRICK GREENHOE and

CLAUDETTE GREENHOE sought access to the audio recordings made and kept as part of the

official proceedings of the Kuflewski Case from Defendant KIM B. MEAD.” Id. Plaintiffs also

allege that, “The Bay County Probate Court is required to have audio recordings of the Kuflewski

Case retained and protected from disposal under General Records Retention and Disposal

Schedules.” Id. at PageID.44. Defendant Mead denied the Greenhoe plaintiffs access to and copies

of the audio-recordings of the proceedings in the Estate of Kuflewski case. Id. See Mead Letter

(July 28, 2016) (ECF No. 2-1, PageID.58) (advising plaintiff Claudette Greenhoe that pursuant to

the Probate Court’s Administrative Order 2014-01J, “copies of court recordings, log notes, . . . are




2
 The full caption of the appellate case appears as In re Estate of John H. Kuflewski. Roberta Watson, Personal
Representative of the Estate of John H. Kuflewski v. Patrick Greenhoe and Claudette Greenhoe. Kuflewski, 2016 WL
4804079.

                                                       4
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.380 Page 5 of 17



not available” and that “[a] copy of the court proceeding is obtainable by ordering a hardcopy

transcript of the hearing”).

                 On April 21, 2017, more than seven months after the appellate decision, the

Greenhoes’ counsel wrote to defendant Mead demanding to inspect and make or obtain “crisp

copies of the audio recordings of the proceedings” in the Estate of Kuflewski. Id. On April 25,

2017, Mead denied access to the audio recordings on the basis of Bay County Probate Court

Administrative Order 2014-01J. Id. The Greenhoes allege that they have no other means to appeal

or otherwise by local action challenge the Administrative Order 2014-01J except by this federal

action, and that as individuals seeking access to court records, they “have a special interest

warranting receipt of the records requested to confirm that the transcripts produced for the Court

of Appeals challenge had errors which were outcome determinative.” Id. at PageID.45.

                 The Greenhoes state that they “attempted to seek relief in Bay County Circuit Court

as the state court of general jurisdiction and the assigned jurist, Judge Michael Beal, concluded

that Michigan circuit courts lack any jurisdiction to provide relevant relief.” Id.3

                 C.       Plaintiffs’ common allegations

                 Plaintiffs alleged that former defendant MSCAO mandated that Michigan trial

courts issue local administrative orders (“LAOs”) to establish court policies for regulating court

functions and procedures. Id. at PageID.48. Plaintiffs state that under MCR 8.119(F), “the audio

‘court recordings . . . and all other records such as tapes, backup tapes, discs, and any other

medium used or created in the making of a record of proceedings [hereinafter ‘ACRs’] and kept

pursuant to MCR 8.108 are court records[.]” Id. at PageID.49. In addition, “[u]nder MCR



3
 See Patrick Greenhoe and Claudette Greenhoe v. Kim B. Mead, Bay County Cir. Ct. No. 17-003265-PZ (Order
Amending Prior Opinion and Order (As a Final Order)) (June 27, 2018) (ECF No. 2-9, PageID.78) (granting defendant
Mead’s motion for summary disposition for lack of subject matter jurisdiction).

                                                       5
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.381 Page 6 of 17



8.119(H), ‘[e]very court shall adopt an administrative order pursuant to MCR 8.112(B) to. . .

establish a policy for whether to provide access for records defined in subrule (F) and if access is

to be provided, outline the procedure for accessing those records.’ ” Id.     Plaintiffs allege that

former defendant MSCAO’s Model LAO 8 allows state trial courts to either permit or not permit

access to ACRs. Id. at PageID.49-51.

               The crux of plaintiffs’ claim is that if a local court (such as the Antrim County

Circuit Court or the Bay County Probate Court) opts to not permit access to ACRs then “it is

violating the First Amendment.” Id. at PageID.51. Plaintiffs allege that the local courts’ decisions

not to permit access to ACRs was a violation of their First Amendment rights or part of a “general

conspiracy” to violate their First Amendment rights:

       58. If a local court selects to make ACRs not available, it is violating the First
       Amendment.

       59. Both Antrim County Circuit Court Administrative Order 2015-1 and Bay
       County Probate Court Administrative Order 2014-01J selected the option presented
       by Defendant MICHIGAN STATE COURT ADMINISTRATIVE OFFICE to not
       make ACRs available for inspection or copying.

       60. As such, Plaintiffs’ First Amendment rights have been violated directly or via
       general conspiracy as applied in Both Antrim County Circuit Court Administrative
       Order 2015-1 and Bay County Probate Court Administrative Order 2014-01J.

Id.

               D.      Plaintiffs’ claim

               Plaintiffs have filed one count for violation of the First Amendment, claiming that

defendants violated their right to access court records, specifically “the real-time audio recording

of proceedings [ACRs]”. Id. at PageID.51-53. Within that single count, plaintiffs also claim that

defendants have conspired against them:




                                                 6
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.382 Page 7 of 17



           66. By denying access and denying access or copies of the ACRs in the Kuflewski
           Case and the Stevens Case, Defendants individually and/or in conspiratorial
           agreement violated the First Amendment rights of Plaintiffs.

           67. Defendants have violated the First Amendment both individually and in
           conspiratorial agreement from the Lansing offices of Defendant MICHIGAN
           STATE COURT ADMINISTRATIVE OFFICE.

Id. at PageID.53. While plaintiffs claim a “conspiratorial agreement”, they did not include a

separate count for the conspiracy or allege sufficient facts to establish a conspiracy.4

                   For their relief, plaintiffs ask for “an order enjoining Defendants from refusing the

ability of Plaintiffs KOLU STEVENS, PATRICK GREENHOE and CLAUDETTE GREENHOE

to inspect and reasonably make (or obtain) crisp copies of the audio recordings of the proceedings

(i.e. the ACRs) held from the Kuflewski Case and the Stevens Case to the extent not prohibited

pursuant to the Eleventh Amendment to the United States Constitution[.]” Id. at PageID.53-54. In

addition, plaintiffs ask that “[t]o the extent Antrim County Circuit Court Administrative Order

2015-1, Bay County Probate Court Administrative Order 2014-01J, and/or Model LAO 8

precludes access or to reasonably make copies of ACRs held from the Kuflewski Case and the

Stevens Case, enter a declaratory judgment finding Antrim County Circuit Court Administrative

Order 2015-1, Bay County Probate Court Administrative Order 2014-01J, and/or Model LAO 8

violates the First Amendment[.]” Id. at PageID.54.


4
    As one court explained:

          A civil conspiracy under § 1983 is “an agreement between two or more persons to injure another by unlawful
action.” Revis v. Meldrum, 489 F.3d 273, 290 (6th Cir. 2007). In order to prove a civil conspiracy, a plaintiff must
demonstrate that “(1) a single plan existed, (2) the conspirators shared a conspiratorial objective to deprive the
Plaintiffs of their constitutional rights, and (3) an overt act was committed.” Id. (citation omitted). However, a civil
conspiracy claim is dependent on the underlying constitutional claim. See Scott v. Stone, 254 F. App'x 469, 474-75
(6th Cir. 2007) (citing Torress-Rosado v. Rotger-Sabat, 335 F.3d at 1, 14 (1st Cir. 2003) (“To demonstrate conspiracy
under § 1983, plaintiff must show an actual abridgment of some federally-secured right.”); Vaden v. Village of
Maywood, 809 F.2d 361, 366 (7th Cir. 1987) (“To state a claim for relief under [§ 1983], [plaintiff] must allege no
[sic] only that the defendants conspired under color of state law to deprive her of her constitutional rights, but also
that she was in fact deprived of those rights.”)).

Ash v. Boone County, Kentucky, No. CIV.A. 09-190-DLB, 2011 WL 4431820 at *6, n. 6 (E.D. Ky. Sept. 22, 2011).

                                                           7
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.383 Page 8 of 17



               III.    Plaintiffs’ motion to exclude exhibits

               As an initial matter, plaintiffs seek to exclude exhibits from defendants’ motions to

dismiss.

               A.      Legal standard for Fed. R. Civ. P. 12(b)(6)

               Under Rule 12(b)(6), a complaint may be dismissed for failure to state a claim if it

fails to give the defendants a fair notice of the claim and the grounds upon which it rests. Bell

Atlantic Corporation v. Twombly, 550 U.S. 544, 555 (2007).

               [A] complaint must contain sufficient factual matter, accepted as true, to
       state a claim to relief that is plausible on its face. A claim has facial plausibility
       when the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged. The plausibility
       standard is not akin to a probability requirement, but it asks for more than a sheer
       possibility that a defendant has acted unlawfully. Where a complaint pleads facts
       that are merely consistent with a defendant’s liability, it stops short of the line
       between possibility and plausibility of entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations and quotation marks omitted).

               In making this determination, the complaint must be construed in the light most

favorable to the plaintiff, and its well-pleaded facts must be accepted as true. Morgan v. Churchs

Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987).        In addressing a motion to dismiss brought

pursuant to Fed. R. Civ. P. 12(b)(6), “[a] district court is not permitted to consider matters beyond

the complaint.” Mediacom Southeast LLC v. BellSouth Telecommunications, Inc., 672 F.3d 396,

399 (6th Cir. 2012). “To do so would convert the motion to dismiss into a motion for summary

judgment.” Id.

               B.      Exhibits

               The question for the Court is whether defendants’ exhibits present “matters beyond

the complaint.” For the reasons discussed, infra, the Court concludes that plaintiffs’ complaint

fails to state a cause of action. Nevertheless, because this matter is being submitted as a report and

                                                  8
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.384 Page 9 of 17



recommendation, and a discussion of plaintiffs’ motion may be helpful to the district judge, the

undersigned will address plaintiffs’ objections to those exhibits.

                “When a court is presented with a Rule 12(b)(6) motion, it may consider the

Complaint and any exhibits attached thereto, public records, items appearing in the record of the

case and exhibits attached to defendant's motion to dismiss so long as they are referred to in the

Complaint and are central to the claims contained therein.” Bassett v. National Collegiate Athletic

Association, 528 F.3d 426, 430 (6th Cir. 2008). As this Court explained,

       Whether consideration of extrinsic sources requires converting a motion to dismiss
       into one for summary judgment depends not on whether the extrinsic sources
       contain disputed facts, but on whether the extrinsic sources are of the kinds which
       may be considered in examining a motion to dismiss. For instance, if the Court
       considers an affidavit attached to a motion to dismiss, the Court must convert the
       motion into one for summary judgment. However, if that affidavit is attached to
       the pleadings, the Court can consider it without converting the motion, regardless
       of whether the information in the affidavit is disputed.

Adams Respiratory Therapeutics, Inc. v. Perrigo Co., 255 F.R.D. 443, 446-47 (W.D. Mich. 2009).

               Plaintiffs attached nine exhibits to the amended complaint: a letter from their

attorney to defendant Mead demanding access to audio records (April 21, 2017) (ECF No. 2-1);

Mr. Mead’s response to a previous request by plaintiff Claudette Greenhoe (July 28, 2016) (ECF

No. 2-2); Mr. Mead’s response to the demand from plaintiffs’ attorney (April 25, 2017) (ECF No.

2-2); the Administrative Order regarding inspection, reproduction and creation of court records for

the 18th Circuit Court (Bay County) (ECF No. 2-3); a letter from plaintiffs’ attorney to defendant

Hefferan demanding access to audio records (June 15, 2018) (ECF No. 2-4); Mr. Hefferan’s

response to the demand (June 22, 2018) (ECF No. 2-5); the Administrative Order regarding access,

inspection, reproduction and creation of court records for the 13th Circuit (Antrim County) (ECF

No. 2-6); a 13th Circuit Court memorandum regarding “Persons Requesting General Court Record

Checks” (ECF No. 2-6); the Model administrative order for access, inspection, reproduction and

                                                 9
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.385 Page 10 of 17



creation of court records from SCAO (ECF No. 2-7); a page from state website regarding Policies

and Procedures (ECF No. 2-8); and, a copy of the “Order amending prior opinion and order (as a

final order)” in the case of Patrick and Claudette Greenhoe v. Kim B. Mead, Bay Co. Cir. Ct. No.

17-3265-PZ (June 27, 2018) (ECF No. 2-9).

              1.      Defendant Hefferan

              Plaintiffs seek to “exclude” defendant Hefferan’s affidavit attached to his motion

to dismiss. For the reasons discussed in Adams Respiratory Therapeutics, Inc., 255 F.R.D. at 446-

47, allowing Hefferan’s affidavit would require the Court to convert the motion to dismiss into

one seeking summary judgment. The Court did not convert the motion. Accordingly, plaintiffs’

motion should be granted and the Hefferan affidavit be stricken and excluded from consideration.

              2.      Defendant Mead

              Plaintiffs seek to exclude a number of documents from defendant Mead’s motion

to dismiss:

               Attached to Defendant Kim B. Mead’s motion to dismiss (ECF No. 14) is
       his affidavit. See ECF No. 14-1. An affidavit does not qualify as for the integral
       document exception. Schmidt, supra, at 249. Therefore, it (and all references to it
       in the briefing) must be “excluded.”

               Also attached are various letters. ECF Nos. 14-2 -14-5. These letters were
       not “referred to in the Complaint” and are not “central to the claim” under the First
       Amendment made in this case. Bassett, supra, at 430.Therefore, they are not proper
       under Bassett. They too must be excluded and all references to the same.

               Lastly, Defendant Kim B. Mead attached a complaint and the final judgment
       from a prior case which resulted in a dismissal for lack of subject matter
       jurisdiction. While court records would seem to be a public record, that case
       resulted in a dismissal for lack of state court subject matter jurisdiction. In
       Michigan, an order other than dismissal is void. Fox v. Bd. of Regents of Univ. of
       Michigan, 375 Mich 238, 242-243 (1965). Such a dismissal for lack of jurisdiction
       is not “adjudication on the merits.” Mich. Ct. R. 2.504(B)(3). As such, the prior
       complaint and order dismissing for lack of subject-matter jurisdiction is, again, not
       “referred to in the Complaint” and are not “central to the claim.” It is properly
       attached contrary to Bassett. These too must be excluded.

                                                10
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.386 Page 11 of 17




Plaintiffs’ Brief (ECF No. 20, PageID.268-269).

               For the reasons discussed in Adams Respiratory Therapeutics, Inc., 255 F.R.D. at

446-47, the Mead affidavit should be stricken and excluded from consideration. Plaintiffs gloss

over their objections to the “letters.” These letters (ECF Nos. 14-2, 14-3, 14-4, and 14-5) involve

a dispute between the Greenhoes and court reporter regarding alleged inaccuracies in the

transcripts. The letters relate to the Greenhoes’ claim that they reviewed “the transcripts produced

for the appeal and noticed numerous substantial errors and misstatements in the transcripts,” that

the Greenhoes “have taken numerous actions to confirm that the transcripts produced for the Court

of Appeals challenge had errors which were outcome determinative,” and that the Greenhoes filed

complaints “with the Court Administrator, the Administrative Offices of the Michigan Supreme

Court, and the Michigan Court Reporting and Recording Board of Review to no avail.” Amend.

Compl. at PagID.43. For example, ECF No. 14-3 is a copy of a response from the Michigan Court

Reporting and Recording Board of Review regarding the Greenhoes’ complaint. Upon reviewing

these letters, the Court concludes they are part of the proceedings referred to in the complaint and

“central to the claims contained therein.” See Bassett, 528 F.3d at 430. Accordingly, the Court

can consider them as part of the motion to dismiss.

               Finally, the court documents provided by defendant Mead are from the same

lawsuit (Greenhoe v. Mead) as the one-page order attached to the amended complaint. By

attaching this order, plaintiffs have incorporated the substance of that lawsuit into their complaint.

Defendant Mead provides some context for that order by attaching a copy of the Greenhoes’

complaint (ECF No. 14-6) and a copy of the same final order which plaintiffs attached to the

amended complaint (ECF No. 2-9). Accordingly, these state court documents can be considered.




                                                 11
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.387 Page 12 of 17



                 3.       Defendant Mack

                 Plaintiffs refer to defendant Mack’s motion, stating:

                Attached to Defendant Kim B. Mead’s [sic] motion to dismiss (ECF No.
        13) are two Michigan Court of Appeals decisions. While Plaintiffs believes them
        to be irrelevant, these arguably fit within the public records exception. However,
        the remaining exhibits, ECF Nos. 13-3 – 13-6, are non-public records which were
        not “referred to in the Complaint” and are not “central to the claim.”

Plaintiffs’ Brief (ECF No. 20, PageID.269). Plaintiffs do not address the nature of the exhibits

ECF Nos. 13-3 through 13-6. Plaintiffs are not entitled to relief on this cursory claim. “[I]ssues

adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation,

are deemed waived. It is not sufficient for a party to mention a possible argument in a most skeletal

way, leaving the court to . . . put flesh on its bones.” McPherson v. Kelsey, 125 F.3d 989, 995-96

(6th Cir. 1997).5

                 IV.      Defendants’ motions to dismiss

                 Plaintiffs seek relief pursuant to 42 U.S.C. § 1983, which “provides a civil cause of

action for individuals who are deprived of any rights, privileges, or immunities secured by the

Constitution or federal laws by those acting under color of state law.” Smith v. City of Salem,

Ohio, 378 F.3d 566, 576 (6th Cir. 2004). To state a § 1983 claim, a plaintiff must allege two

elements: (1) a deprivation of rights secured by the Constitution and laws of the United States, and

(2) that the defendant deprived him of this federal right under color of law. Jones v. Duncan, 840

F.2d 359, 360-61 (6th Cir. 1988); 42 U.S.C. § 1983.

                 Defendants seek to dismiss plaintiffs’ complaint pursuant to Fed. R. Civ. P.

12(b)(6). See § III.A., supra. The issue before the Court is whether plaintiffs have a First

Amendment right to inspect and make “crisp copies of the audio recordings” of their court


5
 The Court notes that ECF No. 13-3, 13-4, 13-5, and 13-6, relate to the Greenhoes’ complaint filed with the Michigan
Court Reporting and Recording Board of Review, and are relevant under Bassett. See § III.B.2., supra.

                                                        12
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.388 Page 13 of 17



proceedings in addition to receiving the transcripts provided by the court reporters. Plaintiffs rely

on the Supreme Court’s decision in Press-Enterprise Co. v. Superior Court of California,

Riverside County, 464 U.S. 501 (1984). See Plaintiffs’ Response (Defendant Mack) (ECF No. 22,

PageID.290-291).     The Press-Enterprise decision addressed the question of “whether the

guarantees of open public proceedings in criminal trials cover proceedings for the voir dire

examination of potential jurors.” Press-Enterprise Co., 401 U.S. at 503. Plaintiffs cite a portion

of that decision. The full quote is stated more fully as follows:

                “People in an open society do not demand infallibility from their
       institutions, but it is difficult for them to accept what they are prohibited from
       observing.” Richmond Newspapers, supra, 448 U.S., at 572, 100 S. Ct., at 2824.
       Closed proceedings, although not absolutely precluded, must be rare and only for
       cause shown that outweighs the value of openness. In Globe Newspaper Co. v.
       Superior Court, 457 U.S. 596, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982), we stated
       that:

               “[T]he circumstances under which the press and public can be
               barred from a criminal trial are limited; the State's justification in
               denying access must be a weighty one. Where . . . the State
               attempts to deny the right of access in order to inhibit the disclosure
               of sensitive information, it must be shown that the denial is
               necessitated by a compelling governmental interest, and is narrowly
               tailored to serve that interest.” Id., at 606-607, 102 S.Ct., at 2620.

                       The presumption of openness may be overcome only by an
               overriding interest based on findings that closure is essential to
               preserve higher values and is narrowly tailored to serve that interest.
               The interest is to be articulated along with findings specific enough
               that a reviewing court can determine whether the closure order was
               properly entered.

Press-Enterprise Co., 464 U.S. at 509-10 (footnote omitted).           See Plaintiffs’ Response at

PageID.290-293.

               Plaintiffs contend that they have a First Amendment right under Press-Enterprise

to access the audio tapes of court proceedings in their family court and probate court cases. The




                                                 13
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.389 Page 14 of 17



Sixth Circuit addressed this First Amendment right in United States v. DeJournett, 817 F.3d 479

(6th Cir. 2016):

                 The First Amendment protects the constitutional right to access criminal
        trials. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580, 100 S.Ct. 2814,
        65 L.Ed.2d 973 (1980). This right attaches when two “complementary
        considerations” are met: (1) the place and process have “historically been open to
        the press and general public”; and (2) “public access plays a significant positive
        role in the functioning of the particular process in question.” Press–Enterprise Co.
        v. Superior Court (Press–Enterprise II), 478 U.S. 1, 8, 106 S.Ct. 2735, 92 L.Ed.2d
        1 (1986). Once the First Amendment right of access attaches, it can “be overcome
        only by an overriding interest based on findings that closure is essential to preserve
        higher values and is narrowly tailored to serve that interest.” Press–Enterprise Co.
        v. Superior Court (Press–Enterprise I), 464 U.S. 501, 510, 104 S.Ct. 819, 78
        L.Ed.2d 629 (1984). “The interest [justifying closure] is to be articulated along with
        findings specific enough that a reviewing court can determine whether the closure
        order was properly entered.” Id.

DeJournett, 817 F.3d at 484. The First Amendment right has been extended to civil cases. See

Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1178 (6th Cir. 1983) (“The

Supreme Court’s analysis of the justifications for access to the criminal courtroom apply as well

to the civil trial”) (citing cases).

                Here, plaintiffs contend that defendants’ refusal to provide copies of “the real-time

audio recording of proceedings [ACRs]” violates the First Amendment right recognized in Press-

Enterprise. The Court disagrees. Plaintiffs are not seeking access to records from “closed” court

proceedings. On the contrary, plaintiffs had access to the courtroom: they were parties to the court

proceedings and present at those proceedings. In addition, they received transcripts of the

proceedings. While plaintiffs claim that the transcripts contain “numerous substantial errors and

misstatements,” their claim is based upon the fact that they were present in the courtroom, and

either heard or made those statements. Amend. Compl. at PageID.43, 46. In short, there is no First

Amendment violation in this case. See Press-Enterprise Co., 464 U.S. at 509-10; DeJournett, 817

F.3d at 484.

                                                 14
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.390 Page 15 of 17



               Furthermore, plaintiffs have no First Amendment right to receive a perfect

transcript of their court proceedings. The harm from an “imperfect transcript” is that the affected

party was denied relief due to the inaccuracy, e.g., that a court entered an adverse ruling based on

an inaccurate transcript, or that the affected party was prevented from seeking a review of an

adverse   ruling   due    to   an   inaccurate   transcript.   In   Abercrombie      v.   Head,   No.

216CV02009ACAJHE, 2018 WL 4169271 (Aug. 3, 2018), R&R adopted, 2018 WL 4145009

(N.D. Ala. Aug. 30, 2018), the court addressed a similar issue, rejecting the plaintiff’s civil rights

claims related to an allegedly inaccurate transcript which interfered with the plaintiff’s First

Amendment right to access the court. That court concluded that plaintiff’s First Amendment

claims were barred by the Rooker-Feldman doctrine because plaintiff’s real complaint was that he

received adverse rulings in the state court:

                The plaintiff asserts § 1983 claims based on alleged violations of the First
       and Fourteenth Amendments. Specifically, the plaintiff claims Ms. Head [the court
       reporter] not only deprived him of his First Amendment right “to petition the
       court[,]” but also sabotaged his right “to a successful and effective appeal.” (Id. at
       3, 8). He further alleges that “errors and omissions in his transcript prejudice[ ]d an
       appeal of his conviction” and claims the existence of intentional tampering with a
       transcript that prejudices a defendant's appeal can be a violation of due process.
       (Doc. 1 at 2) (citing Burrell v. Swartz, 559 S. Supp. 91, 92 (S.D. N.Y. 1983)).
       Finally, he asserts the failure of the State “to afford a fair and adequate procedure
       for settling transcripts on which to base such an appeal can also be a due process
       violation.” (Id.) (citing United States v. Pratt, 645 F.2d 89, 91 (1st Cir. 1981)). As
       relief, the plaintiff demands the court order Ms. Head to produce the August 4, 2014
       “real, original transcript” and “audio recording from which the transcript was
       transcribed” and to state in court who told her to make changes in the transcripts so
       that he can pursue this matter in state court appellate proceedings or by filing
       another Rule 32 petition. (Doc. 1. at 3, 5). . . .

               The plaintiff's complaint is due to be dismissed for lack of jurisdiction
       pursuant to the Rooker-Feldman doctrine. The Rooker-Feldman doctrine dictates
       that United States District Courts “do not have [subject matter] jurisdiction . . . over
       challenges to state court decisions in particular cases arising out of judicial
       proceedings even if those challenges allege that the state court's action was
       unconstitutional. Review of those decisions may only be had in . . . [the United
       States Supreme Court].” District of Columbia Court of Appeals v. Feldman, 460

                                                 15
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.391 Page 16 of 17



         U.S. 462, 486 (1983). While plaintiff does allege First Amendment and Due
         Process violations, what he is really complaining about is the adverse rulings he
         received from the Shelby County Circuit Court and the Alabama Court of Criminal
         Appeals. Accordingly, this Court lacks jurisdiction to render any judgment over
         plaintiff's claims.

Abercrombie v. Head, No. 216CV02009ACAJHE, 2018 WL 4169271 at *5-6 (Aug. 3, 2018),

R&R adopted, 2018 WL 4145009 (N.D. Ala. Aug. 30, 2018).

                  Like the plaintiff in Abercrombie, plaintiffs are attempting to collaterally attack

their adverse rulings from the state courts by claiming that the transcripts upon which the state

courts relied upon were inaccurate. In this regard, while the Greenhoes complain that the state

court dismissed their complaint against defendant Mead for lack of subject matter jurisdiction

(ECF No. 2-9), there is no record that they addressed the alleged transcript problems as part of

their direct appeals of the adverse decisions (e.g., by filing a motion in the Michigan Court of

Appeals regarding alleged inaccuracies or seeking review from the Michigan Supreme Court). For

all of these reasons, the Court concludes that defendants’ motions to dismiss should be granted

and plaintiffs’ complaint dismissed.6

                  IV.       RECOMMENDATION

                  For these reasons, I respectfully recommend that Plaintiffs’ Motion for entry of

order to ‘exclude’ exhibits attached to defendants’ motions to dismiss (ECF No. 20) be

GRANTED IN PART as set forth in § IV.



6
  In reaching this determination, the Court notes that defendants Mack, Mead, and Hefferan’s claims for qualified
immunity should be denied. Plaintiffs’ lawsuit only seeks injunctive and declaratory relief against defendants in their
official capacity. “ ‘[Q]ualified immunity only immunizes defendants from monetary damages’— not injunctive or
declaratory relief.” Kanuszewski v. Michigan Department of Health & Human Services, 927 F.3d 396, 417-18 (6th
Cir. 2019). “As qualified immunity protects a public official in his individual capacity from civil damages, such
immunity is unavailable to the public entity itself or the official acting in his official capacity.” Everson v. Leis, 556
F.3d 484, 501 fn. 7 (6th Cir. 2009).




                                                           16
Case 1:18-cv-00757-PLM-RSK ECF No. 33 filed 02/21/20 PageID.392 Page 17 of 17



               I further recommend that defendants’ motions to dismiss (ECF Nos. 12, 14, and 16)

be GRANTED and that this action be DISMISSED.



Dated: February 21, 2020                             /s/ Ray Kent
                                                     United States Magistrate Judge


ANY OBJECTIONS to this Report and Recommendation must be served and filed with the Clerk
of the Court within fourteen (14) days after service of the report. All objections and responses to
objections are governed by W.D. Mich. LCivR 72.3(b). Failure to serve and file written objections
within the specified time waives the right to appeal the District Court’s order. Thomas v. Arn, 474
U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                17
